COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
                                                                     No. 08-14-00064-CV
                                                  §
IN THE MATTER OF THE ESTATE                                             Appeal from the
OF JAMES EDWARD O’DONNELL,                        §
DECEASED                                                              Probate Court No. 1
                                                  §
                                                                   of El Paso County, Texas
                                                  §
                                                                    (TC# 2013-CPR03944)

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Lindsey Schultz, has not filed a brief

or a motion for extension of time to file her brief, we dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

Appellant has failed to file her brief in the time prescribed, and gives no reasonable explanation

for such failure. TEX.R.APP.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no pet.). On April 23, 2014, we notified Appellant that her brief

was past due and no motion for extension of time to file a brief had been received. The letter

also informed Appellant of the Court’s intent to dismiss the appeal for want of prosecution

unless, within ten days of the notice, she responded showing grounds to continue the appeal.
Appellant has not filed a response. Accordingly, we dismiss the appeal for want of prosecution.

TEX.R.APP.P. 38.8(a)(1), 42.3(b).



May 14, 2014
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -2-